Citation Nr: 0006413	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  99-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to asbestos exposure.

2.  Entitlement to service connection for hearing loss with 
tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of injury 
to left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1955 to 
August 1959.

This appeal arises from a June 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied service 
connection for chronic obstructive pulmonary disease due to 
asbestos exposure, hearing loss with tinnitus, hypertension, 
and residuals of injury to the left hand.


REMAND

The appellant was originally scheduled to appear before a 
member of the Board of Veterans' Appeals (Board) in 
Washington, D.C., in February 2000.  In January 2000 
correspondence, the appellant indicated his desire to appear 
before a member of the Board via videoconference from the RO 
in Montgomery, Alabama. 

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for a hearing 
before a member of the Board via videoconference 
from the Montgomery, Alabama, RO. 

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless and until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes). 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


